92.	Mr. President, please accept the congratulations of the delegation of the Byelorussian SSR on your election to the responsible post of President of the thirty-sixth session of the General Assembly and our wishes that energetic efforts should be made in the quest for constructive solutions for the sake of peace, international security and fruitful co-operation between peoples.
93.	At the last session we noted with concern a marked complication of the international situation because of imperialist and hegemonic forces. At the same time, the forces of peace and progress, deeply conscious of their responsibility for the destinies of mankind, succeeded underlining in a number of General Assembly resolutions urgent measures for lessening the danger of war, curbing the arms race and solving vitally important problems through negotiations in the interests of peace and co-operation among peoples.
94.	Regrettably, it is still to be noted today that the international situation continues to remain extremely complicated and that it has even worsened in the past year. The true reasons for this are well known. Imperialist Powers, primarily the United States, deliberately heat up the international situation and continue their policy of confrontation with the world of socialism, try to achieve military superiority, feverishly whip up the arms race, which is unprecedented in its dimensions, while avoiding negotiations on disarmament, interfere in the internal affairs of sovereign States in a bid to subordinate them to their diktat and oppose the political settlement of conflicts and the elimination of hotbeds of tension. They are pursuing a policy of expanding the system of aggressive blocs, fighting national liberation movements, hampering the normal development of inter-State relations and trying to bury everything positive that was achieved in the 1970s in the field of detente.
95.	The policy of the ruling circles of those States at the present time particularly blatantly demonstrates adventurism, and a readiness to risk the vital interests of mankind in the pursuit of their criminal designs. The closeness between imperialism and Beijing hegemonism is becoming ever more obvious. The military co-operation between the United States and China, with its far-reaching expansionist goals, is taking on tangible shape.
96.	In this situation, the United Nations, which comprises practically all countries in the world, is called upon to concentrate its-efforts as never before on the implementation of the primary task proclaimed in its Charter: to save the present and succeeding generations from the scourge of war.
97.	Comrade T. Y. Kiselev, Alternate Member of the Politbureau of the Central Committee of the Communist Party of the Soviet Union, First Secretary of the Central Committee of the Communist Party of the Byelorussian SSR, pointed out in his statement during the adoption of the appeal of the USSR Supreme Soviet to parliaments and peoples of the world that the conscience Of peoples cannot remain silent when the aggressive circles of imperialism, especially United States imperialism, whip up tensions, engage in gangster-like sabre-rattling and push the world towards a thermonuclear catastrophe. The time has come for all those who hold dear the cause of peace and progress to act immediately and persistently, for there is no international task that is more important today than that of safeguarding peace. We note with satisfaction that in the course of the general debate a unanimous and resolute "no" was given to the arguments espoused by certain people in Washington alleging that "there are things more important than peace".
98.	For us, peace matters more than anything else. Peace-loving forces had to pay a very high price for the right to live in conditions of peace, for the opportunity to work peacefully and creatively for the benefit of their peoples in the interests of international economic cooperation. More than 20 million Soviet people, including every fourth Byelorussian inhabitant, perished in the scorching flames of the Second World War, which caused enormous suffering and misfortune.
99.	Everyone needs peace. War in the nuclear age is a calamity for all and is a direct threat to the existence of human civilization itself. What is needed is an active joint struggle against war and the forces which threaten to disrupt peace. The source of wars and of the arms race is generally known: it is the tycoons of the war business rather than peoples who make profits out of armaments and wars.
100.	Unswervingly following Lenin's behest that all our policy and propaganda are aimed at putting an end to war rather than dragging peoples into it, the Soviet State has made the struggle for peace and for the prevention of the threat of war and for curbing reactionary and militaristic forces the cornerstone, of its international activities. The policy of peace which flows from the social nature of the socialist system is the fundamental course adopted by Soviet foreign policy. It has found its expression in specific foreign policy actions and proposals advanced by the country of the Soviets in the international arena. That was once again convincingly demonstrated at the twenty-sixth Congress of the Communist Party of the Soviet Union, which put forward a whole series of new sweeping initiatives aimed at preventing the threat of a nuclear war, curbing the arms race and strengthening international security. They deal both with nuclear missiles and conventional types of weapons as well as with land, naval and air forces. Those initiatives touch upon the situation in Europe and in the Near, Middle and Far East. They include the adoption of specific measures of both a political and a military nature.
101.	Those proposals constitute an organic continuation and a further development of the Soviet program of Peace adopted at the twenty-fourth and twenty-fifth Congresses of the Communist Party of the Soviet Union in the context of the most important contemporary problems. As Comrade Leonid Ilyich Brezhnev, General Secretary of the Central Committee of the Communist Party of the Soviet Union, President of the Presidium of the USSR Supreme Soviet, stressed "It is not war preparations that doom the peoples to a senseless squandering of their material and spiritual wealth, but consolidation of peace that is the clue to the future".
102.	The Soviet program of Peace for the 1980s and specific proposals for its implementation, including those submitted at the present session of the General Assembly for its consideration, are imbued with concern for removing the threat of nuclear war that looms over the peoples, defusing tensions, preserving and extending detente, settling the most pressing international problems by peaceful means, halting and reversing the race in nuclear-missile and conventional arms and contributing to the development of peaceful co-operation between the States of all continents. Also proposed is the way to achieve those goals negotiations based on the principles of equality and equal security, without any preconditions or diktat and with careful consideration given to all constructive proposals put forward by other countries.
103.	The general debate about to be concluded testifies to the fact that the majority of States share this approach. Yet forces which are against it are also active. This can be seen in their approach to any problem that the international community expects the United Nations to help resolve.
104.	All States Members of the United Nations, even though they have their own specific interests, should be guided by the major commitments freely assumed under the Charter of the United Nations, that is, "to practice tolerance and live together in peace with one another as good neighbors, and to unite our strength to maintain international peace and security". Yet, is everyone complying with the aforementioned requirements? No, unfortunately not. We see instances of irresponsibility, attempts by the ruling circles of some Western countries to build their relations with peace-loving States on the basis of hostility and the desire to unite the forces of aggression and reaction to undermine peace and the security of the peoples. All this is accompanied by disgraceful political blather about the hackneyed subject of the so-called Soviet military threat. Under its cover the United States has taken the decision to deploy 100 MX intercontinental ballistic missiles and to build 100 strategic bombers of the new B-l type. As a result of this, military expenditures by the United States will increase by over $180 billion.
105.	Besides, various malicious and fraudulent allegations are being turned out one after another, like for example the one contending that sometime, someone, somewhere in South-East Asia used toxic chemical substances said to be of Soviet manufacture. Yet what is known to be true is that the United States, in busily waging a hostile anti-Cuban campaign, is using biological weapons against it and is engaged in a new round of the chemical-weapons race, in particular, the binary system of warfare, and that the consequences of the large-scale use by the United States of the chemical means of warfare during its aggressive war in Viet Nam can still be felt.
106.	Some people are deliberately ignoring the indisputable fact, solemnly reaffirmed by the USSR Supreme Soviet in its appeal to parliaments and peoples of the world, that the Soviet Union is not threatening anyone, nor does it seek confrontation with any State, and that safeguarding peace has been, is and remains the highest goal of the foreign policy of the Soviet State.
107.	The Soviet Union, the entire socialist community and the peace-loving forces of the planet press for the elimination of hotbeds of military conflicts and tensions and propose realistic ways of settling them and of preventing the emergence of new explosive crises. Also to be found among those proposals are initiatives by the USSR to expand confidence-building measures and the zone of their application in Europe, and to impose a moratorium on the deployment in Europe of new medium-range nuclear missiles and the United States forward based systems in that area.
108.	So far there has been no positive response to those initiatives from the United States and a number of its partners in the North Atlantic Treaty Organization [NATO]. In fact, the opposite is taking place, namely, the idea is being persistently impressed on Western Europe that the so-called dual decision does not in the least call for the entry into force of the SALT-II treaty on the limitation of strategic arms or for negotiations on all the aforementioned proposals, but that it merely envisages "additional armament" and the deployment of new United States medium-range nuclear systems, and now the neutron weapon as well, on the territories of some Western European countries contrary to the will of their peoples, who do not wish to live on top of a nuclear powder keg or close to it. Europe, which has received tangible benefits from the process of detente, is now being pushed towards the deterioration of relations with the socialist States, allegedly for the sake of "NATO common interests".
109.	It is to be hoped that the Soviet-American agreement on the resumption of negotiations on the limitation of nuclear armaments in Europe, which we welcome, will help to overcome those unfavorable trends.
110.	In the Middle East, stubborn attempts are still being made to push through the Camp David deal rejected and condemned in the United Nations. The Arab territories captured by Israel in 1967 have not been vacated, and the Arab people of Palestine is still being deprived of its inalienable right to create its own State. On an ever-growing scale, Israel is undertaking aggressive actions against Syria, Lebanon and Iraq, while the United States is taking Israel under American protection, even in the Security Council, and is entering into a "strategic alliance" with Israel, while fattening it up with what amounts annually to $5.5 billion of the American taxpayers' money.
111.	The current situation makes especially timely the USSR proposal concerning an honest collective search for a comprehensive settlement of the Middle East problem on a just and realistic basis within the framework of a specially convened international conference, with the participation of all parties concerned, including the Palestine Liberation Organization [PLO].
112.	The United States refuses to support the relevant proposals on normalizing the situation in the Persian Gulf area, on turning the Mediterranean into a zone of stable peace and co-operation or on establishing nuclear-free zones in the north of Europe, the Balkans and the Mediterranean. Those proposals are countered with the policy of an accelerated establishment of the "rapid deployment force" and military bases, the expansion of the NATO bloc and the desire to scrape together new aggressive alliances, some of them to include racist South Africa.
113.	In Asia imperialists and hegemonists are pursuing a policy of stepping up tension and direct interference in the internal affairs of the countries of Indochina and continue to wage an undeclared war against the Democratic Republic of Afghanistan. In the United States statements are being made at the highest level about the intention to continue arming counter-revolutionary bands of mercenaries to be sent into Afghanistan. To that end arms which had been shipped to Egypt to help Israeli aggression are put up for resale.
114.	Regrettably, some participants in the hastily convened so-called "Conference on Kampuchea" in fact took their cue from the United States and China which are at-tempting to impose on the Kampuchean people bloodthirsty butchers who have been cursed and rejected by them and to keep those political corpses in the United Nations. Apparently, some people in those countries are deliberately forgetting or ignoring the fact that it is the United States and China which have turned down the idea of turning South-East Asia into a zone of peace, stability and co-operation and that it is the United States which has foiled the convening of a conference on making the Indian Ocean a zone of peace, refused to participate in the International Conference on Sanctions against South Africa and opposed the positive conclusion of the work of the Third United Nations Conference on the Law of the Sea. They only need conferences that poison relations among States.
115.	We vehemently reject the approach of imperialists and hegemonists to the problems of Asia, fraught as it is with the gravest consequences. A realistic approach to the settlement of problems in that area by peaceful political means has been outlined in the relevant proposals of Afghanistan [see A/36/457] and the countries of IndoChina [see A)'36/86, annex], the proposal of the USSR on the implementation of confidence-building measures in the Far East, the proposal of the Mongolian People's Republic on the conclusion of a convention on mutual non- aggression and renunciation of force in relations among the States of Asia and of the Pacific and on the convening of a conference of States of that region [see A/36/388, annex] and the proposals of the Korean People's Democratic Republic on the peaceful solution of the Korean question, formulated by its President of the Sixth Congress of the Workers' Party of Korea.
116.	Any attempts to resolve questions related to the problems of Asia, which disregard the will of the peoples of the States concerned who have independently chosen the path of their development, and of their legitimate Governments, are doomed to failure.
117.	We are convinced that joint constructive efforts by delegations to work out decisions designed to avert a nuclear catastrophe and to curb the arms race should occupy the central place in the work of the thirty-sixth session of the General Assembly. It is obviously urgent for the General Assembly to adopt a declaration on the prevention of a nuclear catastrophe, a draft text of which was submitted at the current session by the Soviet Union [A!36/241, annex] and substantiated in the statement made at the 7th meeting by Comrade Andrei Gromyko, a member of the Politbureau of the Central Committee of the Communist Party of the Soviet Union and Minister for Foreign Affairs of the USSR. The General Assembly .should clearly proclaim that "States and statesmen who would be the first to use nuclear weapons would commit the gravest crime against humanity" and that there would be no justification or pardon for them. Our duty is to do our utmost to eliminate the risk of a nuclear conflict emerging.
118.	A new impetus should also be given to the solution of questions relating to ending the nuclear arms race and reducing nuclear arms stockpiles until they are completely destroyed. Here, too, the process of negotiations to limit strategic offensive arms should be resumed as early as possible, while preserving the results already achieved in that field. Naturally, a reliable barrier should be established against the monstrous neutron weapon which threatens universal peace and the whole of mankind. That weapon can play the role of a fuse that could detonate a large-scale war. It dangerously lowers the so-called nuclear threshold; once it has crossed it mankind will find itself in the abyss of catastrophe. There is something sinister in the fact that that particularly barbaric weapon of the mass destruction of people which is meant to be used for seizing their material assets and natural resources received the blessing of Washington on the very day that the civilized world bowed to the memory of the victims of the atomic bombing of Hiroshima. For Washington strategists who expatiate on the subject of the "acceptability" of a nuclear war and of "limited" nuclear wars to be waged on foreign soil, Hiroshima was not enough, they need "Euroshima"—a Europe scorched by a fire-spitting tornado. And not only Europe it seems, for the neutron weapon may appear anywhere where there are United States military bases or rapid deployment forces, or in any area of the world which Washington would take it into its head to declare the sphere of "vital interests of the United States", even without the consent of the countries concerned.
119.	Tales about the "clean" or "humane" nature of that weapon should mislead no one. We all remember how, using similar arguments, the United States went ahead with building up and improving its current nuclear potential.
120.	The General Assembly should advance and should react positively to new important initiatives while making further efforts to achieve the complete and general prohibition of nuclear-weapon tests, the strengthening of security guarantees of non-nuclear countries, the non-stationing of nuclear weapons on the territories of those States where there are none at present, the creation of nuclear-free zones, the consolidation of the nuclear- weapon non-proliferation regime and the prevention of their acquisition by South Africa, Israel, Pakistan and other countries, the prohibition of chemical and radiological weapons and of new types and systems of weapons of mass destruction, the limitation of conventional weapons and the reduction of military expenditures, as well as coping with other tasks stemming from resolutions previously adopted, in the United Nations which are as yet unimplemented because of Western countries. We call on all delegations to support the proposal of the USSR entitled "Conclusion of a treaty on the prohibition of the stationing of weapons of any kind in outer space" [A/36/192, annex] and thereby to complete steps already taken in the United Nations in order to rule out the possibility of using outer space as an arena for the arms race and for the aggravation of relations among States.
121.	The elaboration and implementation of measures in the field of limiting the arms race and of disarmament should be linked inseparably with strengthening political, international and legal guarantees of the security of States. Of crucial importance here is the speedy elaboration and conclusion of a world treaty on the non-use of force in international relations.
122.	In the course of the general debate numerous figures have already been cited concerning the nefarious consequences of the arms race for the cause of peace and for the economic and social progress of peoples. It has been said, for instance, that in per capita terms there are more explosives than foodstuffs in the world. It may also be recalled that world expenditures on armaments in the post-Second World War period totaled more than $6,000 billion, a sum of IS times that of the gross national product of all developing countries taken together and that profits of United States monopolies from the sale of arms to African countries alone surpassed threefold the volume of United States economic aid to those States.
123.	As military expenditures increase, inflation and unemployment increase, since military expenditures do not produce the goods needed for the market and create fewer jobs than would be the case if the same amount of money were invested in peaceful branches of the economy. Naturally the question arises: why does the United States step , up the arms race and force other countries to joint in it? There are numerous reasons, such as the desire to establish their diktat, military supremacy and world domination, and the need to solve its own economic problems at the expense of other countries. The militarization of the United States economy results in greater profits for the military-industrial complex and for those that deal in lethal weapons. The dragging of other States into the arms race not only ties them to the militaristic course pursued by United States foreign policy, to the detriment of their natural interests, but also lessens the prospects for the development of their peaceful-economies and sharply decreases the competitiveness of their goods on the world markets, which is to the advantage of United States business, already secure behind protectionist measures.
124.	As Comrade Leonid Ilyich Brezhnev has pointed out, "peace based on mutual intimidation is not attractive to us. We prefer peace in which the levels of armaments become lower and lower while the scale and quality of co operation in all fields grows and improves." That is the keynote of all the initiatives of the Soviet Union, including the proposals advanced at the twenty-sixth Congress of the Communist Party of the Soviet Union for the creation of a competent international committee, composed of the most eminent scientists of different countries, which would demonstrate the vital need to prevent a nuclear catastrophe, and to convene-a special meeting of the Security Council at the highest level in order to look for ways of improving the international situation and preventing war.
125.	Along with the other countries of the socialist community, the Byelorussian SSR consistently fights for the elimination of colonialism, racism and apartheid', actively supports the struggle of peoples for their national and social liberation; and opposes any attempts to suppress the will of peoples to self-determination and independence and to label liberation fighters "terrorists". Those who do so are also those who shamelessly equate national liberation struggles with terrorism, who overtly equip and send armed bands to subvert Governments supported by the peoples, who use mercenaries to suppress national liberation movements, who encourage aggressive actions by Israel against the Arab peoples as well as Pretoria's State terrorism and its aggression against Angola and other African countries, who shoot down aircraft in foreign air space, who stage political assassinations and provide assistance to odious dictatorial oppressive regimes, as is the case in Chile, El Salvador and some other countries.
126.	As in the past, our delegation will actively contribute to the adoption, at the current session, of further steps aimed at ensuring the complete implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and the plan of action adopted last year {resolution 35/118] to further its implementation with regard to Namibia as well as Micronesia or any other territory where imperialists, colonialists and racists hold sway.
127.	We welcome the admission to membership in the United Nations of the Republic of Vanuatu and of Belize, which have freed themselves from colonial oppression. We wish their peoples every success on the road to independent development.
128.	Newly free independent States are facing the huge and difficult task of overcoming their economic backwardness, which can be done only in conditions of peace. Those countries can rely on our solidarity and support in their struggle for the elimination of all manifestations of inequality, diktat and exploitation in international economic relations and for the eventual initiation of global negotiations on the problems of economic development and mutually beneficial co-operation, which are currently blocked by imperialist forces. It is high time to take up the study of the problem of the outflow of financial resources from developing countries and to draw up measures for the protection of those States from the predatory activities of private foreign capital and especially the transnational corporation.
129.	The States of the socialist community not only successfully resolve their economic and social problems in the interests of the working masses but also assist new independent countries in their economic development. Over the past decade the number of newly free countries receiving economic and technical assistance from the States members of the Council for Mutual Economic Assistance has risen 62 to 90, and the amount of credits extended to them has increased by 110 per cent. During the same period 47,000 persons from developing countries were trained as highly skilled experts in educational establishments of the States of the socialist community. For instance, in the 1980-1981 school year alone, 3,419 foreign nationals studied in the Byelorussian SSR, including persons from 76 developing countries.
130.	We shall have another opportunity to express our views on various items included in the agenda of the current session of the General Assembly. .
131.	In conclusion, allow me to stress our readiness to support proposals designed to develop and deepen the political dialog between States, to resume suspended talks and to initiate new negotiations, both bilateral and multilateral, including negotiations at the highest level. These should be based on the principle of equality and equal security; they should not be conducted from a position of strength and military superiority. They should be aimed at achieving specific and positive results in the interests of the prevention of the danger of nuclear war, the strengthening of peace and international security, the triumph of the principle of the non-use of force in international relations, the curbing of the arms race and peaceful and mutually beneficial co-operation among peoples.
132.	We call on all delegations to take such an approach, and we believe that compliance with the obligations stemming from the Charter and progressive United Nations decisions and our collective efforts will make it possible to adopt at this session decisions that will contribute to peace and progress on earth. We regard that as the primary role of the United Nations and as its principal responsibility to mankind.
